Exhibit 10.13

 

ACTIVISION, INC.

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

 

You have been awarded Restricted Share Units of Activision, Inc. (the
“Company”), as follows:

 

•      Your name:  George Rose

 

•      Total number of Restricted Share Units awarded:  25,000

 

•      Date of Grant:  September 28, 2007

 

•      Grant ID:  03001964

 

•      Your Award of Restricted Share Units is governed by the terms and
conditions set forth in:

 

•      this Notice of Restricted Share Unit Award;

 

•      the Restricted Share Unit Award Terms attached hereto as Exhibit A (the
“Award Terms”); and

 

•      the Company’s Amended and Restated 2003 Incentive Plan, the receipt of a
copy of which you hereby acknowledge.

 

•      Your Award of Restricted Share Units has been made in accordance with
your Employment Agreement as a material inducement to your entering into or
renewing employment with the Company or one of its subsidiaries or affiliates
pursuant to such Employment Agreement, and is also governed by any applicable
terms and conditions set forth in such Employment Agreement.

 

•      Certain terms of your Award:

 

•      Schedule for Vesting:  Except as otherwise provided under the Award
Terms, the Restricted Share Units awarded to you will vest in full on March 31,
2010, provided you remain continuously employed by the Company or one of its
subsidiaries or affiliates through such date. Notwithstanding the foregoing, the
following number of the Restricted Share Units awarded to you will vest on a
date established by the Committee upon its determination that the corresponding
event has occurred, provided you remain continuously employed by the Company or
one of its subsidiaries or affiliates through such date:

 

--------------------------------------------------------------------------------


 

No. of Restricted Share

 

Event Causing

 

Units That Vest

 

Restricted Share Units to Vest

 

 

 

 

 

25% of total number

 

Achievement of “Annual Operating Plan” operating income objectives for the
Company’s 2008 fiscal year as established by the Committee on or prior to the
90th day of such fiscal year.

 

 

 

 

 

25% of total number

 

Achievement of “Annual Operating Plan” operating income objectives for the
Company’s 2009 fiscal year as established by the Committee on or prior to the
90th day of such fiscal year.

 

 

•      Termination Without Cause or For Good Reason Continuation Period:  24
months

 

•      Termination on Death Acceleration Period:  24 months

 

•      To accept your Award of Restricted Share Units, you must sign and return
to the Company this Notice of Restricted Share Unit Award, which bears an
original signature on behalf of the Company. You are urged to do so promptly.

 

•      Please return the signed Notice of Restricted Share Unit Award to the
Company at:

 

Activision, Inc.
3100 Ocean Park Boulevard
Santa Monica, CA  90405
Attn:  Stock Plan Administration

 

You should retain the enclosed duplicate copy of this Notice of Restricted Share
Unit Award for your records.

 

2

--------------------------------------------------------------------------------


 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

 

ACTIVISION, INC.

 

 

 

 

 

By:

/s/ Ann Weiser

 

 

Title:

Chief Human Resources Officer

 

 

Date:

November 6, 2007

 

 

 

ACCEPTED AND AGREED:

 

 

/s/ Georg L. Rose

 

George Rose

 

Date:

November 6, 2007

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION, INC.

 

AMENDED AND RESTATED 2003 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Award” means the award described on the Grant Notice.

 

“Award Terms” means these Restricted Share Unit Award Terms.

 

“Cause” shall have the meaning given to such term in the Employment Agreement.

 

“Common Stock” means the Company’s common stock, $0.000001 par value per share.

 

“Company” means Activision, Inc. and any successor thereto.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the date of grant of the Award set forth on the Grant
Notice.

 

“Employment Agreement” means the employment agreement between Grantee and the
Company or one of its subsidiaries or affiliates, as in effect from time to
time.

 

“Employment Violation” means any material breach by Grantee of the Employment
Agreement for so long as the terms thereof shall apply to Grantee (with any
breach of the post-termination obligations contained therein deemed to be
material for purposes of these Award Terms).

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Good Reason” shall have the meaning given to such term in the Employment
Agreement.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

--------------------------------------------------------------------------------


 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms are attached as Exhibit A.

 

“Look-back Period” means, with respect to any Employment Violation by Grantee,
the period beginning on the date which is 12 months prior to the date of such
Employment Violation by Grantee and ending on the date of computation of the
Recapture Amount with respect to such Employment Violation.

 

“Plan” means the Activision, Inc. Amended and Restated 2003 Incentive Plan, as
amended from time to time.

 

“Recapture Amount” means, with respect to any Employment Violation by Grantee,
the gross gain realized or unrealized by Grantee upon all vesting of Restricted
Share Units during the Look-back Period with respect to such Employment
Violation, which gain shall be calculated as the sum of:

 

(i)            if Grantee has received any Vested Shares during such Look-back
Period and sold such Vested Shares, an amount equal to the product of (A) the
sales price per Vested Share times (B) the number of such Vested Shares sold at
such sales price; plus

 

(ii)           if Grantee has received any Vested Shares during such Look-back
Period and not sold such Vested Shares, an amount equal to the product of (A)
the greatest of the following: (1) the Fair Market Value per share of Common
Stock on the date such Vested Shares vested, (2) the arithmetic average of the
per share closing sales prices of Common Stock as reported on NASDAQ for the 30
trading day period ending on the trading day immediately preceding the date of
the Company’s written notice of its exercise of its rights under Section 12
hereof, or (3) the arithmetic average of the per share closing sales prices of
Common Stock as reported on NASDAQ for the 30 trading day period ending on the
trading day immediately preceding the date of computation, times (B) the number
of such Vested Shares which were not sold.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive shares of Common Stock or other securities in
accordance with the Grant Notice and these Award Terms, unless and until such
units become vested or are forfeited to the Company in accordance with the Grant
Notice and these Award Terms.

 

“Vested Shares” means shares of Common Stock or other securities to which the
holder of Restricted Stock Units becomes entitled upon vesting thereof in
accordance with Section 2 or 3 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, social
security and Medicare taxes and federal, state and local income taxes, required
to be withheld under any applicable law.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2

--------------------------------------------------------------------------------


 

2.             Vesting. Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the “Schedule for Vesting”
set forth on the Grant Notice. Each Restricted Share Unit, upon vesting thereof,
shall entitle the holder thereof to receive one share of Common Stock (subject
to adjustment pursuant to Section 9 hereof).

 

3.             Termination of Employment.

 

(a)           For Cause or Without Good Reason. In the event that Grantee’s
employment is terminated by the Company or any of its subsidiaries or affiliates
for Cause or by Grantee in breach of Section 10(a) of the Employment Agreement,
in each case prior to the vesting of all Restricted Share Units, as of the date
of such termination of employment all Restricted Share Units shall cease to vest
and shall immediately be forfeited to the Company without payment of
consideration by the Company.

 

(b)           Without Cause or For Good Reason. In the event that Grantee’s
employment is terminated by the Company or any of its subsidiaries or affiliates
without Cause or by Grantee for Good Reason, in each case prior to the vesting
of all Restricted Share Units, (i) the Restricted Share Units shall continue to
vest following the date of such termination of employment in accordance with the
“Schedule for Vesting” set forth on the Grant Notice as if Grantee’s employment
had continued thereafter for the “Termination Without Cause or For Good Reason
Continuation Period” set forth on the Grant Notice and (ii) all other Restricted
Share Units shall cease to vest as of the date of such termination of employment
and shall immediately be forfeited to the Company without payment of
consideration by the Company.

 

(c)           Death. In the event that Grantee dies while employed by the
Company or any of its subsidiaries or affiliates prior to the vesting of all
Restricted Share Units, as of the date of Grantee’s death (i) the number of
Restricted Share Units that would have ultimately vested in accordance with the
“Schedule for Vesting” set forth on the Grant Notice assuming Grantee’s
employment had continued thereafter for the “Termination on Death Acceleration
Period” set forth on the Grant Notice shall immediately vest and (ii) all other
Restricted Share Units shall cease to vest and shall immediately be forfeited to
the Company without payment of consideration by the Company.

 

(d)           Other. Unless the Committee decides otherwise, in the event that
Grantee’s employment is terminated for any reason not addressed by Section 3(a),
3(b) or 3(c) hereof prior to the vesting of all Restricted Share Units, as of
the date of such termination of employment all Restricted Share Units shall
cease to vest and shall immediately be forfeited to the Company without payment
of consideration by the Company.

 

4.             Tax Withholding. The Company shall have the right to require
Grantee to satisfy any Withholding Taxes resulting from the vesting of any
Restricted Share Units, the issuance or transfer of any Vested Shares or
otherwise in connection with the Award at the time such Withholding Taxes become
due. Grantee shall be entitled to satisfy any Withholding Taxes contemplated by
this Section 4 by delivery to the Company of:  (a) a certified check or bank
check or wire transfer of immediately available funds; (b) through the delivery
of irrevocable written instructions, in form acceptable to the Company, that the
Company withhold Vested Shares otherwise then deliverable having a value equal
to the aggregate amount of the

 

3

--------------------------------------------------------------------------------


 

Withholding Taxes (valued in the same manner used in computing the amount of
such Withholding Taxes); or (c) with the Company’s consent, any combination of
(a) and (b) above. Notwithstanding anything to the contrary contained herein,
(i) the Company or any of its subsidiaries or affiliates shall have the right to
withhold from Grantee’s compensation any Withholding Taxes contemplated by this
Section 4 and (ii) the Company shall have no obligation to deliver any Vested
Shares unless and until all Withholding Taxes contemplated by this Section 4
have been satisfied.

 

5.             Reservation of Shares. The Company shall at all times reserve for
issuance or delivery upon vesting of the Restricted Share Units such number of
shares of Common Stock or other securities as shall be required for issuance or
delivery upon vesting thereof.

 

6.             Dividend Equivalents. In the event that any cash dividends are
declared and paid on shares of Common Stock or other securities to which the
holder of the Restricted Stock Units would be entitled upon vesting thereof,
such holder shall be paid, on the payment date for such dividend, the amount
that such holder would have received if the Restricted Stock Units had vested,
and the shares of Common Stock or other securities to which such holder was
thereupon entitled had been issued and outstanding and held of record by such
holder, as of the record date for such dividend; provided, however, that no
dividend equivalents will be paid if the Restricted Stock Units have been
forfeited to the Company in accordance with Section 3 hereof prior to payment.
Notwithstanding the foregoing, in no event shall dividend equivalents be paid
later than the 45th day following the fiscal year in which dividends are paid.
For purposes of the time and form of payment requirements of Section 409A of the
Code, dividend equivalents will be treated separately from the Restricted Stock
Units.

 

7.             Receipt and Delivery.

 

(a)           As soon as administratively practicable following the date that
any Restricted Stock Units vest in accordance with Section 2 or 3 hereof, the
Company shall (i) effect the issuance or transfer of the resulting Vested
Shares, (ii) cause the issuance or transfer of such Vested Shares to be
evidenced on the books and records of the Company, and (iii) cause such Vested
Shares to be delivered to a Company-Sponsored Equity Account in the name of the
person entitled to such Vested Shares (or, with the Company’s consent, such
other brokerage account as may be requested by such person); provided, however,
that, in the event such Vested Shares are subject to a legend as set forth in
Section 14 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto. For the avoidance of doubt, it is agreed and acknowledged that
Restricted Stock Units that vest pursuant to Section 3(b) will be treated as
vesting on the applicable date(s) described in the “Schedule for Vesting” set
forth on the Grant Notice and the resulting Vested Shares shall be issued or
transferred as soon as administratively practicable following such date(s),
notwithstanding any lapse of a risk of forfeiture upon Grantee’s termination of
employment. In no event shall issuance or transfer of any resulting Vested
Shares occur later than the last day of the calendar year in which vesting of
the underlying Restricted Stock Units occurs (or, if later, the 15th day of the
third calendar month following the date on which such vesting occurs).

 

4

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Section 7(a) hereof, if the Committee determines
in good faith that any such issuance, transfer or delivery of Vested Shares to
Grantee or his or her estate or beneficiaries hereunder by reason of Grantee’s
“separation from service” (as defined in Section 409A of the Code) with the
Company or any of its subsidiaries or affiliates does not qualify for the
“short-term deferral exception” or otherwise would constitute a “deferral of
compensation” under Section 409A of the Code, Grantee is a “specified employee”
(as defined in Section 409A of the Code) and delay of payment is required by
Section 409A of the Code but is not already provided for by this Agreement, the
Company shall cause the issuance, transfer or delivery of such Vested Shares to
Grantee (or Grantee’s estate or beneficiary) upon the earlier of (a) the date
that is six months after the date of such separation from service or (b)
Grantee’s death.

 

8.             Committee Discretion. Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and (c)
waive any conditions or rights of the Company under the Award, the Grant Notice
or these Award Terms, or amend, alter, accelerate, suspend, discontinue or
terminate the Award, the Grant Notice or these Award Terms; provided, however,
that, except as provided in Section 9, 10 or 13 hereof, without the consent of
Grantee, no such amendment, alteration, suspension, discontinuation or
termination of the Award, the Grant Notice or these Award Terms may materially
and adversely affect the rights or obligations of Grantee in respect of the
Award, taken as a whole. Without intending to limit the generality or effect of
the foregoing, any decision or determination to be made by the Committee
pursuant to these Award Terms, including whether to grant or withhold any
consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan. By accepting and agreeing to the Award,
Grantee consents to any amendment, alteration, suspension, discontinuation or
termination of the Award, the Grant Notice or these Award Terms that (i) is
effected in accordance with Section 9, 10 or 13 hereof or (ii) does not
materially and adversely affect the rights or obligations of Grantee in respect
of the Award, taken as a whole.

 

9.             Adjustments. Notwithstanding anything to the contrary contained
herein, to prevent the dilution or enlargement of benefits or potential benefits
intended to be made available under the Plan, in the event of any corporate
transaction or event such as a stock dividend, extraordinary dividend or other
similar distribution (whether in the form of cash, shares of Common Stock, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities, the
issuance of warrants or other rights to purchase shares of Common Stock or other
securities, or other similar corporate transaction or event affecting shares of
Common Stock, then the Award shall be adjusted in accordance with Section 7.6 of
the Plan. In addition, the Committee is authorized to make such adjustments as
it deems appropriate in the terms and conditions of, and the criteria included
in, the Award in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any of its subsidiaries or affiliates or the financial statements of
the Company or any of its subsidiaries or affiliates, or in response to changes
in applicable laws, regulations or accounting principles.

 

5

--------------------------------------------------------------------------------


 

10.           Registration and Listing. Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue or transfer any
Restricted Share Units or Vested Shares, and no Restricted Share Units or Vested
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered in any way, unless such transaction is in compliance
with (a) the Securities Act of 1933, as amended, or any comparable federal
securities law, and all applicable state securities laws, (b) the requirements
of any securities exchange, securities association, market system or quotation
system on which securities of the Company of the same class as the securities
subject to the Award are then traded or quoted, (c) any restrictions on transfer
imposed by the Company’s certificate of incorporation or bylaws, and (d) any
policy or procedure the Company has adopted with respect to the trading of its
securities, in each case as in effect on the date of the intended transaction.
The Company is under no obligation to register, qualify or list, or maintain the
registration, qualification or listing of, Restricted Share Units or Vested
Shares with the SEC, any state securities commission or any securities exchange,
securities association, market system or quotation system to effect such
compliance. Grantee shall make such representations and furnish such information
as may be appropriate to permit the Company, in light of the then existence or
non-existence of an effective registration statement under the Securities Act of
1933, as amended, relating to Restricted Share Units or Vested Shares, to issue
or transfer Restricted Share Units or Vested Shares in compliance with the
provisions of that or any comparable federal securities law and all applicable
state securities laws. The Company shall have the right, but not the obligation,
to register the issuance or transfer of Restricted Share Units or Vested Shares
or resale of Restricted Share Units or Vested Shares under the Securities Act of
1933, as amended, or any comparable federal securities law or applicable state
securities law.

 

11.           Transferability. Except as otherwise permitted under the Plan or
this Section 11, the Restricted Share Units shall not be transferable by Grantee
other than by will or the laws of descent and distribution. With the Committee’s
consent, Grantee may transfer Restricted Share Units to any one or more of the
following persons:  (a) the spouse, parent, issue, spouse of issue, or issue of
spouse (with “issue” including all descendants, whether natural or adopted) of
Grantee; (b) a trust for the benefit of one or more persons described in
clause (a) above or for the benefit of Grantee; or (c) an entity in which
Grantee or one or more of the persons described in clause (a) or (b) above is a
beneficial owner; provided, however, that such transferee shall be bound by all
of the terms and conditions of the Plan, the Grant Notice and these Award Terms
and shall execute an agreement in form and substance satisfactory to the Company
in connection with such transfer.

 

12.           Employment Violation. In the event of an Employment Violation, the
Company shall have the right to require (i) the forfeiture by Grantee to the
Company of any Restricted Share Units and (ii) payment by Grantee to the Company
of the Recapture Amount with respect to such Employment Violation; provided,
however, that, in lieu of payment by Grantee to the Company of the Recapture
Amount, Grantee, in his or her discretion, may tender to the Company the Vested
Shares acquired during the Look-back Period with respect to such Employment
Violation and Grantee shall not be entitled to receive any consideration from
the Company in exchange therefor. Any such forfeiture of Restricted Share Units
and payment of the Recapture Amount, as the case may be, shall be in addition
to, and not in lieu of, any other right or remedy available to the Company
arising out of or in connection with such Employment

 

6

--------------------------------------------------------------------------------


 

Violation, including, without limitation, the right to terminate Grantee’s
employment if not already terminated and to seek injunctive relief and
additional monetary damages.

 

13.           Section 409A. If any provision of the Plan, the Grant Notice or
these Award Terms would, in the reasonable, good faith judgment of the Company,
result or likely result in the imposition on Grantee, beneficiary or any other
person of a penalty tax under Section 409A of the Code, the Committee may modify
the terms of the Plan, the Grant Notice or these Award Terms, without the
consent of Grantee, in the manner that the Committee may reasonably and in good
faith determine to be necessary or advisable to avoid the imposition of such
penalty tax.

 

14.           Legends. The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

15.           No Right to Continued Employment. Nothing contained in the Grant
Notice or these Award Terms shall be construed to confer upon Grantee any right
to be continued in the employ of the Company or any of its subsidiaries or
affiliates or derogate from any right of the Company or any of its subsidiaries
or affiliates to retire, request the resignation of, or discharge Grantee at any
time, with or without Cause.

 

16.           No Rights as Stockholder. No holder of Restricted Share Units
shall, by virtue of the Grant Notice or these Award Terms, be entitled to any
right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth in the Plan, the
Grant Notice and these Award Terms.

 

17.           Severability. In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

18.           Governing Law. To the extent that federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
California, without giving effect to principles of conflicts of laws thereof.

 

19.           Successors and Assigns. The provisions of the Grant Notice and
these Award Terms shall be binding upon and inure to the benefit of the Company,
its successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 11 hereof

 

7

--------------------------------------------------------------------------------


 

and Grantee’s estate or beneficiary(ies) as determined by will or the laws of
descent and distribution.

 

20.           Notices. Any notice or other document which Grantee or the Company
may be required or permitted to deliver to the other pursuant to or in
connection with the Grant Notice or these Award Terms shall be in writing, and
may be delivered personally or by mail, postage prepaid, or overnight courier,
addressed as follows:  (a) if to the Company, at its office at 3100 Ocean Park
Boulevard, Santa Monica, California 90405, Attn: Stock Plan Administration, or
such other address as the Company by notice to Grantee may designate in writing
from time to time; and (b) if to Grantee, at the address shown in the Employment
Agreement or such other address as Grantee by notice to the Company may
designate in writing from time to time. Notices shall be effective upon receipt.

 

21.           Conflict with Employment Agreement or Plan. In the event of any
conflict between the terms of the Employment Agreement and the terms of the
Grant Notice or these Award Terms, the terms of the Grant Notice or these Award
Terms, as the case may be, shall control. In the event of any conflict between
the terms of the Employment Agreement, the Grant Notice or these Award Terms and
the terms of the Plan, the terms of the Plan shall control.

 

8

--------------------------------------------------------------------------------